MAINE SUPREME JUDICIAL COURT                                                        Reporter of Decisions
Decision:    2015 ME 118
Docket:      Pen-14-543
Submitted
  On Briefs: July 23, 2015
Decided:     August 25, 2015

Panel:        SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, HJELM, and
              HUMPHREY, JJ.



                                         DEAN PEARSON

                                                    v.

                                     STACIE ELLIS-GROSS

PER CURIAM

         [¶1] Dean Pearson appeals from a post-judgment order, entered by the

District Court (Bangor, Jordan, J.), granting Stacie Ellis-Gross’s motion to modify

a previous parental rights and responsibilities order by awarding her sole parental

rights and responsibilities and primary residence of the parties’ minor child, and

requiring that Pearson’s contact with the child be supervised. We affirm the

judgment.1

         [¶2] Pearson and Ellis-Gross are the parents of a minor child, who was born

in June 2003. In August 2004, the court (Brodrick, J.) entered a parental rights and


   1
     We deny Ellis-Gross’s request to dismiss the appeal for Pearson’s failure to file a brief and appendix
that comply with M.R. App. P. 8 and 9 because any deficiencies in the brief and appendix do not
“prevent[] us from evaluating [Pearson’s] arguments on appeal in an effective and meaningful way.”
Hutchison v. Bruyere, 2015 ME 16, ¶ 10, 111 A.3d 36. Further, we decline to award sanctions on appeal
pursuant to M.R. App. P. 13(f).
2

responsibilities order granting Pearson and Ellis-Gross shared parental rights and

responsibilities and shared primary residence. In 2007, in response to a motion to

modify by Ellis-Gross and by agreement of the parties, the court (Dow, J.)

amended the parental rights and responsibilities order so that the child would

reside primarily with Ellis-Gross but would stay with Pearson on weekends.

      [¶3]    In November 2013, Ellis-Gross filed a motion to modify the

2007 parental rights and responsibilities order. In the motion, Ellis-Gross alleged

that Pearson’s behavior had become “increasingly erratic and threatening,” and she

sought sole parental rights and responsibilities, primary residence of the child, and

a requirement that Pearson’s contact with the child be supervised.           After a

testimonial hearing, the court granted the motion in a written order, and Pearson

appealed.

      [¶4] We review the trial court’s findings of fact in an order modifying

parental rights and responsibilities for clear error, and “will vacate the judgment

only if no competent evidence exists in the record to support it.”          Sloan v.

Christianson, 2012 ME 72, ¶ 25, 43 A.3d 978 (quotation marks omitted). The

court’s ultimate decision to grant a motion to modify is reviewed for “an abuse of

discretion or an error of law.” Id. ¶ 26.

      [¶5]   A parent who moves for a modification of parental rights “must

demonstrate that a substantial change in circumstances has occurred since the
                                                                                     3

previous decree and that the modification is in the best interests of the children as

determined through an analysis of the factors in 19-A M.R.S. § 1653(3).”

Jackson v. MacLeod, 2014 ME 110, ¶ 21, 100 A.3d 484. Here, although the court

did not explicitly find that there had been a substantial change in circumstances

affecting the child’s best interests since the previous parental rights and

responsibilities order, we attribute that conclusion to the court based on its ultimate

order. See Sloan, 2012 ME 72, ¶ 39, 43 A.3d 978 (stating that the court made an

“implicit determination that a substantial change in circumstances has occurred.”).

Because neither party filed a motion for additional findings of fact and conclusions

of law pursuant to M.R. Civ. P. 52(b), “we will infer that the trial court made any

factual inferences needed to support its ultimate conclusion.” Pelletier v. Pelletier,

2012 ME 15, ¶ 20, 36 A.3d 903.

      [¶6] Here, based on express and inferred findings, the record supports the

court’s implicit conclusion that there was a change of circumstances. The court

was presented with the following evidence: since the prior order was entered,

Pearson was arrested for disorderly conduct after he arrived at the child’s school

and became “agitated and upset with the school staff,” yelling at Ellis-Gross in

front of children at the school; a police officer arrested Pearson for telephone

harassment after Pearson called the principal of the child’s school and “was so

belligerent that the school was put on lock down”; and Pearson once left the child
4

alone for five hours, even though the child has an autism spectrum disorder and,

according to medical providers, should not be left without supervision.

Additionally, the court considered Pearson’s own testimony at the motion hearing

that if he could not have unsupervised contact with the child, he wanted his

parental rights terminated and that “at times you need to rattle some cages to get

your way.”

      [¶7] That evidence supports the court’s findings that Pearson is willing to

resort to violence when he does not get his way and is likely to “do as he pleases”

in caring for the child, “regardless of what medical experts say regarding

appropriate care.” Further, the evidence supports the court’s ultimate conclusion

that Pearson’s “insistence on having things his way or no way is against the best

interests of his child,” and that Pearson’s “beliefs and position are such that a

shared parental rights and responsibilities arrangement is unworkable and clearly

not in the child’s best interests.”

      [¶8] Because the court determined that a framework of shared parental

rights and responsibilities is not in the best interest of the child, and because there

was evidence that Pearson’s behavior had changed substantially since the issuance

of the previous order, the court was well within its discretion when it concluded

that sole parental rights and responsibilities should be granted to Ellis-Gross.
                                                                                      5

      [¶9] Moreover, in addressing the issue of contact, the court found that

Pearson’s “volatile temper, his closed mindedness and his unreasonable ‘rattling of

cages’ create a serious concern about the safety of the child in his care.” That

finding is supported by testimony at the hearing, and it supports the court’s

determination that Ellis-Gross should be awarded primary residence and that

Pearson’s contact with the child be supervised. See 19-A M.R.S. § 1653(3)(F),

(H)-(J) (2014). Pearson contends that the child has a very close relationship with

him, his ex-wife (not Ellis-Gross), and his ex-wife’s family, and that limiting the

child’s contact with them is not in the child’s best interest. The court was entitled,

however, to weigh those considerations against Pearson’s lack of cooperation in

co-parenting, including his violent behavior at the school, and concerns about the

child’s health and safety when in his custody. See Jackson, 2014 ME 110, ¶ 23,

100 A.3d 484 (“A trial court is afforded broad discretion to determine the custodial

arrangements for a minor child, and the determination of the weight to be given to

each factor is left to the sound discretion of the trial court after careful

consideration.” (citation omitted) (alteration omitted) (quotation marks omitted)).

      [¶10]   The trial court therefore did not err when it implicitly found a

substantial change in circumstances and expressly concluded that the best interest
6

of the child would be served by granting Ellis-Gross sole parental rights and

responsibilities and requiring that Pearson’s contact with the child be supervised.2

        The entry is:

                           Judgment affirmed.



On the briefs:

        Dean Pearson, appellant pro se

        Christopher R. Largay, Esq., Largay Law Offices, P.A.,
        Bangor, for appellee Stacie Ellis-Gross



Bangor District Court docket number FM-2003-602
FOR CLERK REFERENCE ONLY




    2
      Pearson also argues that the court erred by not mailing notice of a January 2014 case management
conference to the post office box address that he had provided to the court, resulting in his absence from
the hearing. Because Pearson attended several hearings after that conference, and because the interim
order that resulted from that hearing is no longer in effect, Pearson’s claims regarding notice of the case
management conference are moot. See Stacey-Sotiriou v. Sotiriou, 2014 ME 145, ¶ 17, 106 A.3d 417
(concluding that the appellant’s argument regarding an interim order was moot where the court later
issued a “ruling finalizing the original parental rights action and resolving the motion to modify”).

    Additionally, Pearson requests that we reduce his child support obligation and “drop child support
arrears.” Because the trial court order appealed from does not address child support, that issue is not
properly before us and we do not address it. We also do not address Pearson’s request that we reinstate
his “right to claim his son on his taxes as a dependent” because he has not developed that argument in his
brief. See Mehlhorn v. Derby, 2006 ME 110, ¶ 11, 905 A.2d 290.